ORDER
FORDHAM, JUDGE:
An application of the claimant, Thelma H. White, for an award under the West Virginia Crime Victims Compensation Act, was filed May 2,2005. The report of the Claim Investigator, filed September 7, 2005, recommended that the claim be held in abeyance, to which the claimant filed a response in disagreement. An Order was *203issued on June 1,2006, denying the claim, in response to which the claimant’s request for hearing was filed June 21,2006. This matter came on for hearing October 4,2006, claimant appearing in person and by counsel, Lisa Kerr, and the State of West Virginia by counsel, Ronald R. Brown, Assistant Attorney General.
On March 6, 2001, the claimant’s 25-year-old son, Tobias H. White, was the victim of criminal conduct in Clarksburg, Harrison County. The victim’s body was discovered in a rural area of Harrison County. He had been shot in the chest as well as in the back. A suspect was later convicted by federal authorities on drug-related charges in Pennsylvania. There was no known motive for the shooting.
Upon conferring with a law-enforcement official, counsel for the State agreed that the claimant’s son was in fact an innocent victim of crime, and that an award should be granted.
This Court directed the Claim Investigator to ascertain the amount of unreimbursed allowable expenses. By memorandum dated October 5, 2006, the Investigator established unreimbursed funeral costs of $6,000.00.
Based on the foregoing, an award in that sum is hereby granted as set out below.
Davis Funeral Home
P.O. Box 2806
Clarksburg WV 26302-2806
FEIN: 55-0560791
FIMS: 39587
$6,000.00